Case 2:18-cr-00013-JDL Document 184 Filed 08/31/21 Page 1 of 3                          PageID #: 1326




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

UNITED STATES OF AMERICA,                        )
                                                 )
        v.                                       )       2:18-cr-00013-JDL-1
                                                 )
ABIJAH WILLIAMS,                                 )
                                                 )
                Defendant                        )


                      RECOMMENDED DECISION ON MOTION FOR
                           COMPASSIONATE RELEASE

        Defendant filed a motion for compassionate release as to the 60-month sentence

imposed on July 14, 2021, following his guilty plea to one count of possession with the

intent to distribute fentanyl and cocaine base. (Motion, ECF No. 180.) I recommend the

Court deny the motion.1

                                             DISCUSSION

        “Once a district court imposes a term of imprisonment, it may modify that term only

to the extent authorized by 18 U.S.C. § 3582(c).” United States v. Griffin, 524 F.3d 71, 83

(1st Cir. 2008). Under § 3582(c), the sentencing court may: (1) correct an arithmetical,

technical or other clear error within 14 days after sentencing, id. § 3582(c)(1)(B), Fed. R.

Crim. P. 35(a); (2) reduce a sentence upon the government’s motion within one year of

sentencing if the defendant provided substantial assistance investigating or prosecuting

another person, id. § 3582(c)(1)(B), Fed. R. Crim. P. 35(b); (3) modify a sentence that was


1
 Defendant also moves for the preparation of the sentencing transcript at government expense. (Motion for
Transcript, ECF No. 183.) Because I find no basis for compassionate release and because the record does
not reflect a pending matter before this Court for which the sentencing transcript is necessary, I deny the
motion for transcript.
Case 2:18-cr-00013-JDL Document 184 Filed 08/31/21 Page 2 of 3                PageID #: 1327




based on a guideline range which the Sentencing Commission subsequently lowered, id. §

3582(c)(2); (4) shorten a sentence for a defendant over the age of seventy who has served

more than thirty years in prison and is no longer a danger to others, id. § 3582(c)(1)(A)(ii);

and (5) reduce a sentence for extraordinary and compelling reasons, such as terminal

illness, serious physical or cognitive impairment, or the death or incapacitation of the

caregiver of a minor child, spouse or partner, id. § 3582(c)(1)(A)(i), U.S.S.G. § 1B1.13

Application Note. Beyond that “handful of narrowly circumscribed exceptions,” the

sentencing court “has no jurisdiction to vacate, alter, or revise a sentence previously

imposed.” United States v. Mercado-Flores, 872 F.3d 25, 28 (1st Cir. 2017).

       A court may only reduce a sentence based on extraordinary and compelling reasons

after considering the § 3553(a) factors: (1) “upon motion of the Director of the Bureau of

Prisons,” or (2) “upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A)(i).

       Here, Defendant does not assert, and the record does not reflect that Defendant

exhausted the administrative process before he filed this motion. Even if Defendant

exhausted his administrative rights, he does not cite a medical condition or other

impairment in support of his request for compassionate release. Instead, Defendant
Case 2:18-cr-00013-JDL Document 184 Filed 08/31/21 Page 3 of 3                           PageID #: 1328




challenges law enforcement’s conduct before, during, and following his arrest.

Defendant’s arguments do not constitute grounds for compassionate release.2

                                             CONCLUSION

        Based on the foregoing analysis, I recommend the Court deny Defendant’s motion

for compassionate release.

                                                NOTICE

                Any objection to the order denying the motion for transcript shall be
        filed in accordance with Federal Rule of Criminal Procedure 59.

               A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, within fourteen
        (14) days of being served with a copy thereof. A responsive memorandum
        shall be filed within fourteen (14) days after the filing of the objection.

               Failure to file a timely objection shall constitute a waiver of the right
        to de novo review by the district court and to appeal the district court's order.

                                                          /s/ John C. Nivison
                                                          U.S. Magistrate Judge

Dated this 31st day of August, 2021.




2
  In an attachment to the motion, which attachment is entitled “defective affidavit,” Defendant references a
“federal tort claim” and alleges that law enforcement violated various constitutional amendments and the
Maine Civil Rights Act. Because Defendant filed the motion under the criminal caption and docket number,
I did not construe Defendant’s filing as a civil complaint and thus have made no determination as to whether
Defendant’s assertions would support a civil claim. Furthermore, because Defendant did not request habeas
relief, I did not construe the motion as a motion for relief in accordance with 28 U.S.C. § 2255 and,
therefore, I have made no determination as to whether Defendant has asserted a basis for habeas relief.
